UNITED STATES DISTRICT COURT
                                   Northern District of California
                                      450 Golden Gate Avenue
                                   San Francisco, California 94102
                                        _____________
                                      www.cand.uscourts.gov
Richard W. Wieking                                                         General Court Number
Clerk                                                                              415.522.2000


                                        March 28, 2012

CASE NUMBER: CV 12-01055 EDL
CASE TITLE: ELLA DEATRICK-v-SCIENCE APPLICATIONS
                                  REASSIGNMENT ORDER

       GOOD CAUSE APPEARING THEREFOR,

       IT IS ORDERED that this case is reassigned to the San Francisco division.

Honorable Edward M. Chen for all further proceedings.

       Counsel are instructed that all future filings shall bear the initials EMC immediately

after the case number.


     ALL MATTERS PRESENTLY SCHEDULED FOR HEARING ARE VACATED AND
SHOULD BE RENOTICED FOR HEARING BEFORE THE JUDGE TO WHOM THE CASE
HAS BEEN REASSIGNED.

Date: 3/28/12

                                                     FOR THE EXECUTIVE COMMITTEE:


                                                     ________________________________
                                                                            Clerk




NEW CASE FILE CLERK:

Copies to: Courtroom Deputies                        Special Projects
Log Book Noted                                       Entered in Computer 3/28/12 ha


CASE SYSTEMS ADMINISTRATOR:
Copies to: All Counsel                               Transferor CSA